Citation Nr: 1811681	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  12-33 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November to December 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran testified at a video hearing before a Veterans Law Judge in March 2017.  A transcript of the hearing has been associated with the record.

AMVETS withdrew from representation during the pendency of the appeal, after the Veteran's hearing.  The Veteran has proceeded unrepresented.  


FINDING OF FACT

Clear and unmistakable evidence demonstrates that an acquired psychiatric disorder pre-existed service and was not aggravated beyond its natural progression by service.


CONCLUSIONS OF LAW

1.  A psychiatric disorder clearly and unmistakably preexisted service and was not aggravated therein.  The presumption of soundness at entrance is rebuitted.  38 U.S.C. § 1111 (2012).

2.  An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C. §§ 1111, 1131, 1153 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In September 2017, the Board remanded the claim to obtain SSA records and a VA examination and opinion.  An opinion was obtained in October 2017 and SSA records were also obtained.  These tasks having been accomplished, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) specifies the VA's duties to notify and assist.  See 38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 
38 C.F.R. §§ 3.159, 3.326 (2017).  

The Veteran and (before withdrawal) his representative have not raised any argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

With respect to the March 2017 Board hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the Veteran's claim.  These actions complied with any duties owed during a hearing.  38 C.F.R. § 3.103





Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1131 (2012). 

To establish a right to compensation, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111.  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both pre-existing and not aggravated by service.  Id.  Clear and unmistakable evidence means evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).

A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Acquired Psychiatric Disability

The Veteran asserts that military service worsened his pre-existing depression and anxiety, which he had since childhood.  See March 2017 Board hearing.  Additionally, the Veteran states that he was injured the first day of basic training, that this injury prevented him from physical activity, and his anxiety and depression were worsened by inactivity.  Id.; see October 2017 VA examination (recording that the Veteran claimed his hypertension, first diagnosed in service, "prevented him from being able to exercise.  Due to his inability to exercise, 'I could not relieve my anxiety with physical activity,' which 'permanently worsened his depression and anxiety.'").  In several statements made pursuant to his claim, the Veteran also alleged "spinal damage" occurred in service, which caused him to be depressed and have anxiety.  

The Veteran served approximately one month from November 1975 to December 1975.  The Veteran's November 1975 enlistment examination noted "normal" on his clinical psychiatric evaluation.  The Veteran's enlistment Report of Medical History, dated November 1975, noted a number of issues.  Among others, the Veteran selected "yes," for depression or excessive worry, frequent trouble sleeping, frequent and severe headaches, and dizziness or fainting spells.  The physician's summary reported tension headaches "from worry," insomnia, and depression.  

His service medical records contain several notations in November 1975 of issues with blood pressure, tension headaches, and a notation of "nervous - wants out of service."  The Veteran was given an honorable discharge from military service in December 1975, with no separation medical examination or Report of Medical History.

There are a variety of adjudicative and medical records dealing with a claim for Social Security, spanning from the mid-1970s until the mid-1990s.  A July 1975 document for Lincoln university noted that the appellant was mentally fit to attend school.  An October 1977 Missouri State Department of Education decision found depression, insomnia, and other symptoms and reported they had pre-existed service.  The Veteran claimed "nervousness" or a "nervous condition," causing headaches and dizzy spells in the mid-1980s, with no current treatment for an acquired psychiatric disability.  A February 1983 Colorado state social services reported no psychological issues and reported that his mental status was "normal." 

A November 1983 psychological evaluation noted paranoid ideation and anxiety and a high degree of depression related to his body.  The psychologist noted testing showed strong verbal skills but marked decrease in "quick response time, management of spatial concepts, hand-eye coordination, and concrete synthesis of parts into a whole."  The psychologist noted this may show "possible C[entral] N[ervous] S[ystem] dysfunction" due to seven years of boxing.

A January 1984 physician's note reported a diagnosis of "severe anxiety neurosis with depressive features."  The physician noted the above November 1983 evaluation.  The Veteran reported that his brother had tried to kill him as a child and his mother "did psychological violence" to him and physically abused him.  The physician noted that he had left military service "because he couldn't keep up with the demands" and that the Veteran believed "chronic lifelong patte[r]n of poverty and its influences" consumed "so much time and energy," causing his current mental health issues.

A July 1994 Administrative Law Judge decision from SSA reported that mental problems began in 1984, when he witnessed a friend's murder.  The same decision reported that the Veteran was assessed with manic depression and paranoid personality.  A January 1996 psychiatric evaluation noted that the Veteran alleged his "problem started in 1978" when there was a murder in his college dormitory.  The Veteran became paranoid afterwards, with subsequent depression.  Assessment was "atypical not otherwise specified bipolar affective disorder, mixed with psychotic features," possible generalized anxiety disorder, and paranoid personality disorder.  

A June 1998 Physician's Certification of Borrower's Total and Permanent Disability, signed by a physician, noted a start date for depression and anxiety of November 1975.  There is no explanation of the basis of this document.  

VA treatment records from March 1993 onward report treatment for several mental health diagnoses including generalized anxiety disorder (with anxiety attacks or panic attacks) and depression or manic depression, which the Veteran reported started in the 1970s.  Some records indicate mental health issues dating back to high school related to family life.  See, e.g., February 1998 VA treatment record (noting anxiety since high school due to family issues).  The Veteran continued to be seen at the VA, primarily for anxiety and depressive disorders.

A December 2010 lay statement from a person who knew the Veteran before and after service and reported that the Veteran had increased anxiety and started to experience "anxiety attacks" after service, and started to drink to relieve anxiety after service.  

As requested by the September 2017 Board remand, a new examination of the Veteran was undertaken in October 2017.  The examiner, a psychologist, noted that the Veteran had generalized anxiety disorder and major depressive disorder.  The examiner reported that the Veteran stated his pre-existing anxiety was worsened by service due to his in-service diagnosed hypertension, which prevented him from exercising, his main way of handling anxiety.  The examiner noted possible traumatic brain injury (TBI) from boxing, but with no formal diagnosis, TBI could not be determined.  Although the behavioral observation was largely normal, except for repetitive conversation, the examiner reported a variety of symptoms of generalized anxiety disorder and major depression disorder.

The examiner noted that the Veteran was physically and mentally abused and neglected by his mother prior to service.  He additional reported living in fear all his life and was not close to his siblings.  He struggled in school and could not sit still.  He attended college, but never completed college, and never worked a full time job.  The examiner noted that after service the Veteran could not be around people and struggled with social activities.  

The examiner's "remarks" section reported "Veteran meets DSM-V diagnosis for Major Depressive Disorder and Generalized Anxiety Disorder."  The examiner stated he reviewed all the evidence of record, including the SSA records, and noted that the Veteran had received SSI disability.  Further, the examiner stated:

[The V]eteran contends that his anxiety and depression were permanently worsened by the stressor statement he described.  In his treatment records, however, there are significantly many more factors that contribute to the worsening of his symptoms to include periodic drug use, witnessing the death of a friend in 1984, the additional diagnosis of manic depression and paranoid personality disorder (Dr. S[.]), possible neurological sequela from boxing (WISC results from 1983 with significant discrepancy between . . . verbal and visual spatial skills), and his transient life style . . . [I]t is likely that [V]eteran's stressor statement is a part of his worsening condition. However, it is more likely than not that it is not the only condition that has resulted in the permanent worsening of his pre-existing depression and anxiety.  It is not reasonable to conclude based on this present interview and a thorough review of [V]eteran's records that his depression and anxiety was permanently worsened beyond the natural progression of his diseases by one single factor.

The Board has considered secondary service connection.  There are no service connected disabilities.  Therefore, a secondary disability based on a service-connected disability cannot be established.

The Board has considered whether a service connection based on a direct or aggravation basis.  As noted above, the Veteran's entrance examination, as opposed to his Report of Medical History, noted normal for psychiatric symptoms.  See 38 C.F.R. § 3.304(b)(1)("History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.")  Because a psychiatric disorder was not noted at entrance, the Veteran is entitled to a presumption of soundness.

The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir.2004)

Here, the presumption of soundness is rebutted by clear and unmistakable evidence.   The only document clearly suggesting such an emergence in service is a conclusory June 1998 Physician's Certification, which contradicts all the other medical evidence and the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]").  It is entitled to minimal probative value.

The Veteran has never alleged, and the evidence does not show, that the Veteran's acquired psychiatric disorders emerged in-service.  Instead, the Veteran - when he in fact claimed a relationship, which he did not always do - always alleged worsening of pre-existing anxiety or secondary causation or worsening by another disability.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994) (holding as a matter of law that appellant's own admissions of a preservice history can suffice to constitute clear and unmistakable evidence of pre-existence).  The Board notes that the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran of a vague past history during the entrance examination or thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness).  In this case, however, as discussed above there is both probative clinical and detailed lay evidence attesting to a pre-existing disorder.  The Board finds that based on the Veteran's statements in a variety of records over numerous years and the clinical documents, there is clear and unmistakable evidence that the Veteran's psychiatric disabilities pre-existed service.  

Turning to the question of whether the specific diagnosed disabilities that existed prior to service were aggravated by service, the Veteran's would be competent to provide evidence with regard to that which he experiences, including his symptomatology and its history.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, the Veteran has asserted that he was unable to control his nervousness because of restrictions placed upon him during service.  However, the contemporaneous record establishes that there was no change in his disorder during service.  He complained of symptoms at entrance and his single report of nervousness during service does not rise to the level of establishing an increase in severity.

More specifically, there was one note of "nervous" in service, there were no others similar notations and no treatment or issues related specifically to mental health.  The Veteran was discharged after only one month.  According to the Veteran in various statements and based on the numerous blood pressure readings taken in service, it appears this was because of his high blood pressure.  

The Board finds that the conclusion and opinion provided by the medical professional in the October 2017 examination is more probative.  As a mental health professional, the examiner had the training, experience, and expertise to render the opinion in this matter.  The opinion was based on a review of the Veteran's treatment history.  The examiner described the Veteran's diagnosed acquired psychiatric disorders and provided reasoned opinions, based upon facts contained in the record.  He determined that psychiatric disorders existed prior to service and they were less likely than not aggravated by service.  As a result, the examiner stated that aggravation of his acquired psychiatric disorders was caused by a variety of events, as outlined in the opinion, and it was less likely than not that they were not permanently worsened beyond the natural progression by service.  This opinion is supported by the treatment records submitted for a variety of decades after service, which reported a series of traumatic events after service.

Concerning the December 2010 lay statement suggestive of the emergence of anxiety in service, it does not outweigh the October 2017 medical opinion. While that person is competent to provide a lay statement regarding what he had personal knowledge of, his statements contradict the Veteran's statements regarding pre-existing anxiety and depression and the medical opinion and evidence.  The rationale provided in the October 2017 opinion is consistent with the record and based on the facts of the case.  Therefore, it has more probative weight.

To the extent that the Veteran was diagnosed since service as having a personality disorder, the Board notes that personality disorders are not diseases or injuries within the meaning of VA law.  See 38 C.F.R. § 3.303, 4.9, 4.127.

In sum, as the Veteran's acquired psychiatric disorders clearly and unmistakably existed prior to service and was not aggravated therein, service connection for depressive disorder is not warranted.   In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.
See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 .


ORDER

Service connection for an acquired psychiatric disorder is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


